Fourth Court of Appeals
                                           San Antonio, Texas
                                                      July 21, 2015

                                               No. 04-14-00904-CR



                                        Jonathan Matthew ESCOBEDO,
                                                  Appellant

                                                        v.
                                          The State of TexasAppellee/s
                                           THE STATE OF TEXAS,
                                                    Appellee

                        From the 81st Judicial District Court, Atascosa County, Texas
                                      Trial Court No. 13-09-0117-CRA
                                Honorable Donna S. Rayes, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to August 17, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Richard E. Langlois                                  Rene M. Pena
                 Law Offices Of Richard E. Langlois                   81st District Attorney
                 217 Arden Grove                                      1327 3rd Street
                 San Antonio, TX 78215                                Floresville, TX 78114